Citation Nr: 1144333	
Decision Date: 12/05/11    Archive Date: 12/14/11

DOCKET NO.  10-31 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania




THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.




REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs




WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

M. McBrine, Counsel



INTRODUCTION

The Veteran served on active duty from June 1974 to June 1982.  He died in March 2008.  The appellant is the Veteran's widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 decision by the RO.  

The appellant testified at a hearing held at the RO before the undersigned Veterans Law Judge in September 2010.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (1).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on her part.


REMAND

Unfortunately, the Board finds that a remand in this case is required, because all relevant evidence of record has not been associated with the Veteran's claims file.  

Specifically, there are no treatment records in the Veteran's claims file from the private doctor who treated the Veteran for depression up until the time of his death.  

While the physician has provided the Board with an opinion pertaining to the Veteran's death, these medical records should be requested in support of the appellant's claim.  

In addition, a letter dated June 2010 is of record from a physician who treated the Veteran for his cardiac condition prior to his death, as well as a letter dated in April 2008 from a third physician who also reported treating the Veteran prior to his death.  

Once more, there are no medical records from either of these doctors dated any later than January 2008.  The Board finds that these clinical records should be obtained for review.

Accordingly, the case is REMANDED to the RO for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO should take appropriate steps to contact the appellant and request that she identify any health care providers, who have not already been contacted in connection with treatment of the Veteran for his service-connected disabilities or a cardiovascular disorder prior to his demise.  After any relevant releases have been obtained, please associate copies of all records with the claims folder.  

In addition, the RO should take all indicated action to obtain copies of all treatment records from the three physicians identified hereinabove for the period prior to Veteran's death.  

The RO also should notify the appellant that she may submit medical evidence or treatment records in support of her claim.   

2.  After completing all indicated development, and undertaking any other action deemed warranted, the RO should readjudicate the claim in light of all the evidence of record.  If any benefit sought on appeal remains denied, the appellant and representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



